Citation Nr: 0941018	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  07-05 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
degenerative disc disease, dorsal and lumbar spine.  

2.  Whether a July 26, 2001, rating decision was clearly and 
unmistakably erroneous (CUE) in denying service connection 
for degenerative arthritis of both hips.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1946 to July 
1949.  

This matter is on appeal from the St. Petersburg, Florida, 
Department of Veterans Affairs (VA) Regional Office (RO). 
 
In October 2009, the Board granted a motion to advance this 
case on the docket.  38 C.F.R. § 20.900(c) (2009).  


FINDINGS OF FACT

1.  For the entire time on appeal, the Veteran's low back 
disability has been manifest by subjective complaints of pain 
and instability; objective findings include limited ranges of 
motion but ankylosis and no incapacitating episodes.

2.  In the July 26, 2001, rating decision, the RO denied 
service connection for arthritis of the hips.  The Veteran 
did not appeal and that decision became final.  

3.  The RO's July 26, 2001, decision did not incorrectly 
apply the applicable statutory and regulatory provisions 
existing at the time, such that the outcome of the claim 
would have been manifestly different but for the error. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
degenerative disc disease of the dorsal and lumbar spine have 
not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 
4.71a, Diagnostic Codes (DCs) 5292-5242 (2009).

2.  CUE in a July 26, 2001, rating decision denying service 
connection for degenerative arthritis of both hips is not 
shown.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. §§ 3.105, 
3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claim

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155 (2002); 
38 C.F.R. Part 4 (2009).  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2009).  Separate diagnostic 
codes identify the various disabilities.  Id.  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); 
but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) 
(finding it appropriate to consider factors outside the 
specific rating criteria in determining level of occupational 
and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the Veteran.  38 C.F.R. § 4.3 (2009).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45 (2009).

The Court of Appeals for Veterans Claims (CAVC) has held that 
the RO must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss under 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
during flare-ups.  The Board notes that the guidance provided 
by the CAVC in DeLuca must be followed in adjudicating claims 
where a rating under the diagnostic codes governing 
limitation of motion should be considered.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, where the evidence contains factual 
findings that show a change in the severity of symptoms 
during the course of the rating period on appeal, assignment 
of staged ratings would be permissible.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

During the course of this appeal, the Veteran underwent a VA 
examination in March 2006.  As an initial matter, the Board 
finds that the VA examination was  adequate for rating 
purposes.  

Specifically, the examiner obtained a history from the 
Veteran, conducted a thorough examination and reviewed 
diagnostic studies.  Moreover, there is no indication that 
the examiner misstated any relevant facts regarding the 
Veteran's medical history.  Therefore, the Board can proceed 
to adjudicate the claim now on appeal.

The Veteran's low back disability is rated at 40 percent 
disabling under DC 5292-5242.  A higher rating for a low back 
disability is warranted when the evidence shows the 
following: 

*	unfavorable ankylosis of the entire 
thoracolumbar spine (50 percent 
under DC 5242); or
*	incapacitating episodes of intervertebral disc 
syndrome having a total duration of at least 6 
weeks during the past 12 months (60 percent 
under DC 5243). 

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): For VA compensation purposes, normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  

Moreover, an "incapacitating episode" is defined as a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that required bedrest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.

Upon careful consideration of the evidence, the Board finds 
that a higher rating is not warranted.  First, for 
definitional purposes, ankylosis is defined as a fixation of 
the spine.  At the time of the March 2006 VA examination, 
ranges of motion were reported as forward flexion (30 
degrees), extension (10 degrees), lateral flexion (10 
degrees) and rotation (10 degrees) of the spine.  While 
limitation of motion is shown, the evidence reflecting some 
motion does not support a finding of ankylosis of the 
thoracolumbar spine.  

The Board has also considered whether the Veteran is entitled 
to a higher rating based on the functional equivalent of 
limitation of motion.  Even considering his subjective 
complaints of pain and instability on standing, the evidence 
does not warrant a higher rating for the entire period on 
appeal because the additional factors result in worsening 
range of motion but do not show unfavorable ankylosis.  In 
making this determination, the Board has considered his pain 
under the rating schedule and in contemplation of additional 
factors affecting limitation of motion as set forth in 
DeLuca.  

Next, a higher rating may be warranted with incapacitating 
episodes of intervertebral disc syndrome having a total 
duration of 6 weeks during the past 12 months.  

In this case, the evidence does not show incapacitating 
episodes.  Specifically, in the March 2006 VA examination, he 
denied flare-ups or incapacitating episodes in the past 12 
months requiring medical attention.  Subsequent outpatient 
treatment records similarly do not show incapacitating 
episodes or the need for bedrest prescribed by a physician DC 
5243, Note (1).  Therefore, the evidence does not support a 
higher rating based on incapacitating episodes. 

As previously discussed above, neurological manifestations of 
a spinal disorder may be rated separately under the 
appropriate diagnostic code.  In this case, the March 2006 
examiner specifically noted that there were no radicular 
symptoms associated with the Veteran's back pain.  Moreover, 
subsequent outpatient treatment records do not report 
neurological manifestations.  Therefore, a separate rating is 
not warranted.

The Board has considered the Veteran's statements that he had 
pain and instability and that his low back disability had 
worsened.  In rendering a decision on appeal, the Board must 
analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 
469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  He is 
not, however, competent to identify a specific level of 
disability (e.g., as with his service-connected low back 
disability)-according to the appropriate diagnostic codes.  

The Board acknowledges the Veteran's belief that his symptoms 
are of such severity as to warrant a higher rating for his 
low back disability; however, disability ratings are made by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record.  

Therefore, the Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disability is evaluated, more probative than the 
Veteran's assessment of the severity of his disability.  See 
Cartright, 2 Vet. App. at 25.  Even considering his 
subjective complaints of pain and instability, the evidence 
does not warrant a higher rating under the rating schedule or 
in contemplation of additional factors affecting limitation 
of motion as set forth in DeLuca.

The Board has also considered the provisions of 38 C.F.R. 
§ 3.321(b)(1)(2009) but finds that the evidence does not show 
that the Veteran's low back disability has caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards.

The Veteran has not reported frequent periods of 
hospitalization with regard to his service-connected low back 
disability.  While the evidence shows a hospitalization, it 
was for a bladder tumor.  Furthermore, he is retired and has 
not reported that his service-connected disability has 
affected his ability to work.  

For these reasons, the evidence does not show that he was not 
adequately compensated for his disability by the regular 
rating schedule.  Accordingly, the Board finds that referral 
for assignment of an extra-schedular evaluation is not 
warranted in this case.  In conclusion, the Board finds that 
the symptoms do not more nearly approximate the criteria for 
a higher rating of a low back disability for the entire 
period on appeal.  

CUE Claim

Previous determinations that are final and binding, including 
decisions of service connection and other matters, will be 
accepted as correct in the absence of clear and unmistakable 
error.  Where evidence establishes such error, the prior 
rating decision will be reversed or amended.

For the purpose of authorizing benefits, the rating or other 
adjudicatory decision that constitutes a reversal of a prior 
decision on the grounds of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 C.F.R. § 3.105(a) (2009).  The determination as 
to whether CUE is shown in a rating decision must be based 
only on consideration of the evidence of record at the time 
of each decision in question, and with consideration of the 
laws extant at that time.  See Russell v. Principi, 3 Vet. 
App. 310, 313-14 (1992). 
 
CUE is a very specific and rare kind of "error."  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Simply to claim 
CUE on the basis that previous adjudications had improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE.  

Similarly, neither can broad-brush allegations of "failure 
to follow the regulations" or "failure to give due 
process," or any other general, nonspecific claim of 
"error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  In 
addition, failure to address a specific regulatory provision 
involves harmless error unless the outcome would have been 
manifestly different.  Id. at 44. 
 
The Veterans Claims Court has propounded a three-pronged test 
to determine whether CUE is present in a prior determination:  
(1) "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied," (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made," and (3) a determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question. Damrel v. Brown, 6 
Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc)).

The Veteran claims that the denial of service connection for 
degenerative arthritis of both hips as secondary to his 
service-connected low back disability in July 2001 was CUE.    

According to the pertinent law and regulation in effect at 
the time of the RO's July 2001 decision in the present case, 
service connection would be warranted where the evidence of 
record established that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated thereby.  38 C.F.R. § 3.303 (2000).  

At the time of the July 2001 decision, the RO considered the 
Veteran's service treatment records, statements, post-service 
medical evidence dated from 1950 to 1963, a hospital 
discharge summary dated in November 1999, and VA examination 
reports dated in December 1963, December 1968, and December 
1999.   

The RO concluded that the service treatment records did not 
show any evidence of arthritis of the hips, that a post-
service VA examination showed normal motion of the hips with 
no restriction, and that arthritis of the hips was not shown 
in service or related to his service-connected low back 
disability.

In support of his CUE claim, the Veteran argued that it was 
in error for the RO to deny his claim for a hip disorder.  He 
maintained that he experienced a traumatic injury while on 
active duty and, as a result, developed degenerative 
arthritis of the hips.  He has not indicated any specific 
error by the RO, except that the decision to deny was wrong.  
After having carefully considered the argument, the Board 
finds that his assertions that the RO erred in July 2001 
merely amounts to a disagreement as to how the evidence was 
weighed and evaluated.

As previously mentioned, a disagreement on how the evidence 
was weighed and evaluated by the Board cannot constitute a 
valid claim of CUE.  See Fugo v. Brown, 6 Vet. App. 40, 44 
(1993) (to claim CUE on the basis that previous adjudicators 
improperly weighed and evaluated the evidence can never rise 
to the stringent definition of CUE); Russell v.  Principi, 3 
Vet. App. 310 (1992); see also  Eddy v. Brown, 9 Vet. 
App. 52, 57 (1996); Luallen v. Brown, 8 Vet. App. 92 (1995); 
& Caffrey v. Brown, 6 Vet. App. 377, 384 (1994) (mere 
disagreement with the manner in which the facts were weighed 
or evaluated does not constitute CUE).  

In light of the foregoing, the Board concludes that the 
correct facts, as known at the time, were before VA 
adjudicators at the time of the July 2001 rating decision and 
that the statutory and regulatory provisions extant at the 
time were correctly applied.  The Board finds that there was 
no error which was undebatable and of the sort which, had it 
not been made would have manifestly changed the outcome at 
the time it was made.  Therefore, the criteria for reversing 
or revising the July 2001 rating decision on the basis of CUE 
have not been met.

VCAA

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

Regarding the Veteran's CUE claim, VCAA notice is not 
required because the issue presented involves a claim for 
review of a prior final regional office decision on the basis 
of CUE.  See Parker v. Principi, 15 Vet. App. 407 (2002).  
Therefore, no further VCAA notice is needed as to this claim.

Regarding the Veteran's increased rating claim, a letter 
satisfying the notice requirements under 38 C.F.R. 
§ 3.159(b)(1) was sent to the Veteran in November 2005, prior 
to the initial RO decision that is the subject of this 
appeal.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.   

Moreover, with respect to the Dingess requirements, the 
Veteran was provided with notice of the type of evidence 
necessary to establish an effective date for the disability 
on appeal by correspondence dated in July 2006. 

As to VA's duty to assist, the RO obtained service treatment 
records and VA outpatient treatment records.  Additionally, 
he was afforded a VA examination in March 2006.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 



ORDER

A rating in excess of 40 percent for degenerative disc 
disease, dorsal and lumbar spine, is denied. 

The motion for revision of the July 26, 2001, rating decision 
denying service connection for degenerative arthritis of both 
hips on the grounds of CUE is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


